DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4 and 7 were rejected in Office Action from 02/07/2022.
Applicant filed a response and amended claim 1.
Claims 1, 3-4 and 7 are currently pending in the application. Claims 2, 5-6 and 8 were previously cancelled. 
Claims 1, 3-4 and 7 are being examined on the merits in this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fijuwara (JP2007123105) and further in view of Furukawa et al. (U.S. Patent Application Publication 2005/0158629), Takami (U.S. Patent 6,589,692) and Saito (JP2013073716). Ogasawara (U.S. Patent Application Publication 2015/0200424), Dong (U.S. Patent Application Publication 2016/0013506), Ein-Eli et al. (U.S. Patent Application Publication 2017/0179464) and Inagaki (U.S. Patent Application Publication 2016/0240857) are relied upon as evidentiary references. 
Regarding claims 1 and 3, Fijuwara teaches a lead acid battery (paragraph [0008], [0029]) comprising: 
a positive electrode (paragraph [0029]); 
a negative electrode (paragraph [0029]); 
a separator interposed between the positive electrode and the negative electrode (paragraph [0029]); and an electrolyte containing sulfuric acid (paragraph [0007], [0029]), and
wherein the negative electrode includes a negative electrode active material including lead (paragraph [0002]), and a negative electrode grid (i.e., mesh part) that supports the negative electrode active material (paragraph [0002]) (see figure 5 below), 
Fujiwara teaches the lattice body with has the negative electrode grid (i.e., mesh part) (paragraph [0003]) have an alloy composition with tin (i.e., Sn) where the amount of tin can be changed to 0.5 to 2.0 mass% suggesting the negative electrode grid can have such composition which overlap the claimed range (paragraph [0027]). Nonetheless, additional guidance is provided below.
Furukawa, directed to a lead acid battery (i.e., abstract), teaches a negative electrode grid (paragraph [0074]) that contains tin in an amount of 0.4 mass% to 2.5 mass% (paragraphs [0036]-[0038]). Furukawa teaches such amount increase corrosion resistance in the grid (paragraph [0048]). 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the grid of Fujirawa to include tin in an amount of 0.4 mass% to 2.5 mass% in the negative electrode grid as taught by Furukawa in order to increase corrosion resistance.   
Fijuwara is silent with regards to the electrolyte containing aluminum ions at a concentration of 1 mmol/L or more and 9.5 mmol/L or less.
Takami, directed to an aluminum battery, teaches a battery (abstract) having an electrolyte with an aluminum ion concentration of 10mmol/L or less which increases the progress of discharging and charge acceptance (i.e., enabling ion to enter) (C7:L55-67 ; C8:L1-5). It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fijuwara to have an aluminum ion concentration of less than 10mmol/L as taught by Takami in order to increase progress of discharging and enable charge acceptance. It is noted that Takami is directed to an aluminum battery whereas the claimed invention is directed to a lead acid battery. However, electrolyte containing aluminum ions are known for applicability in aluminum batteries (as evidenced by Takami; Ein-Eli - paragraph [0271]-[0272])), lead acid batteries (see Ogasawara - paragraph [0003]; Inagaki - paragraph [0042], claim 3) and manganese-based batteries (See Dong – abstract). 
Fijurawa is silent with regards to sodium ions at a concentration of 1 mmol/L or more and 10 mmol/L or less.
Saito, also directed to a lead acid battery (paragraph [0001]-[0003]), teaches battery that use an electrolyte solution containing sulfuric acid (paragraph [0006]) wherein the electrolyte solution provides increase in charge capacity of the battery (paragraph [0007]). Further, Saito teaches is known sodium ions in the electrolyte solution in concentrations of 20mmol/L or less (i.e., 0.02mol/L or less) (paragraph [0015]). 
In light of the disclosure of Saito where a lead acid battery includes an electrolyte solution with sulfuric acid and sodium ions is known and increase charge capacity of the battery, it would therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sodium ions having concentrations of 20mmol/L or less in the electrolyte of Fijuwara and arrive at the presently claimed invention.
Fijurawa does not explicitly articulate the specifics of the positive electrode including an active material including lead oxide. However, Furukawa teaches positive electrodes for lead acid batteries are known to include lead oxide (i.e., PbO2) (paragraph [0083]-[0084]). As such, a skilled artisan would appreciate using lead oxide in Fijurawa as such is know as an active material for positive electrode in lead acid batteries. 
It is noted that the above references differ in the exact same concentration ranges as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the concentration ranges in the references overlap the instant claimed ranges and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).        

    PNG
    media_image1.png
    957
    1183
    media_image1.png
    Greyscale

Regarding claims 4 and 7, Fijurawa teaches the lead acid battery as described above in claim 1. Fijurawa teaches the negative electrode further include a tab (5d) that is integrated with the negative electrode grid (as shown in figure above) (paragraph [0007]). The particulars as recited in the instant claims are not explicitly articulated in Fijurawa however, one of ordinary skill in the art could have considered including, for instance, a plurality of positive electrodes, a plurality of negative electrodes, a plurality of separators, etc., as such would predictably provide a higher power output for a required load. It is well known in the art of batteries to connect multiple individual cells to provide more power and be applicable to a variety of power needs.

Response to Arguments
Applicant arguments filed on 04/27/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above by Furukawa. In order to overcome the above rejection, Applicant may want to consider amending claim 1 to specify the negative electrode grid only containing an amount of 0.25 mass% of tin as none of the references teach such concentration. The closest is Furukawa, which teaches a tin amount of 0.4 mass%. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gonzalez et al. (U.S. Patent Application Publication 2003/0235763). Gonzalez teaches a lead acid battery having a positive electrode including lead oxide (i.e., PbO2) (paragraph [0014]).
Binder (U.S. Patent Application Publication 2012/0308897). Binder teaches a lead acid battery having a positive electrode including lead oxide (paragraph [0006]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723